           Case 1:18-cr-00278-DAD-BAM Document 38 Filed 09/09/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIRK E. SHERRIFF
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorney for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-0278 DAD BAM
12                                 Plaintiff,            STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE; AND ORDER
13                          v.
                                                         OLD DATE: Sept. 14, 2020
14   ANA CRISTINA QUINONEZ,
                                                         NEW DATE: Dec. 14, 2020
15                                Defendant.
                                                         TIME: 1:00 p.m.
16                                                       COURT: Hon. Barbara A. McAuliffe

17

18

19          The United States of America, by and through Kirk E. Sherriff, Assistant United States Attorney,

20 and the defendant, by and through Richard Oberto, her attorney of record, hereby submit this
21 stipulatation to continue the status conference in this case from September 14, 2020 to December 14,

22 2020 at 1:00 p.m. Among other grounds set forth below, counsel for defendant considers that a

23 currently pending Ninth Circuit en banc case in another matter may affect the resolution of the present

24 case, and requests additional time to conduct further investigation and research related to the charges

25 and such potential resolution, to discuss potential resolutions with his client, and to evaluate and

26 potentially prepare pretrial motions.
27          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

28 Eastern District of California until further notice. This General Order was entered to address public

      JOINT STATUS REPORT AND STIPULATION TO             1
30    CONTINUE STATUS CONFERENCE
            Case 1:18-cr-00278-DAD-BAM Document 38 Filed 09/09/20 Page 2 of 5


 1 health concerns related to COVID-19. Further, pursuant to General Order 611, this Court’s declaration

 2 of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of

 3 April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district judges to

 4 continue all criminal matters to a date after May 1, 2021.1

 5          Although the General Orders and declaration of emergency address the district-wide health

 6 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 7 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 8 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 9 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such
10 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

11 (9th Cir. 2000) (explaining that a judge ordering and ends-of-justice continuance must set forth explicit

12 findings on the record “either orally or in writing”).

13          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

14 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

15 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

16 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

17 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

18 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

19 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

20 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.
21          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

22 18 U.S.C. § 3161(h)(7). Although the Speedy Trial Act does not directly address continuances

23 stemming from pandemics, natural disasters, or other emergencies, this Court has discretion to order a

24 continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice

25 continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981).

26 The court recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also
27
            1
             A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     JOINT STATUS REPORT AND STIPULATION TO             2
30     CONTINUE STATUS CONFERENCE
            Case 1:18-cr-00278-DAD-BAM Document 38 Filed 09/09/20 Page 3 of 5


 1 United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time

 2 following the September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus

 3 is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory

 4 rules.

 5          In light of the societal context created by the foregoing, this Court should consider the following

 6 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 7 justice exception, § 3161(h)(7). If continued, this Court should designate a new date for the status

 8 conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 9 continuance must be “specifically limited in time”).
10                                                STIPULATION

11          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

12 through defendant’s counsel of record, hereby stipulate as follows:

13          1.     By previous order, this matter was set for a status conference on Sept. 14, 2020.

14          2.     By this stipulation, defendant now moves to continue the status conference until

15 December 14, 2020, and to exclude time between Sept. 14, 2020, and December 14, 2020.

16          3.     The parties agree and stipulate, and request that the Court find the following:

17                 a)      Counsel for defendant desires additional time to consult with his client, to review

18          the current charges and conduct further investigation and research related to the charges, to

19          discuss potential resolutions with his client, and to evaluate and potentially prepare pretrial

20          motions. Counsel for defendant believes that a currently pending Ninth Circuit en banc case in

21          another matter may potentially affect such resolution, has discussed the potential ramifications of

22          that case with the government, and requires additional time to investigate and research issues

23          regarding such resolution.

24                 b)      Counsel for defendant believes that failure to grant the above-requested

25          continuance would deny him the reasonable time necessary for effective preparation, taking into

26          account the exercise of due diligence.

27                 c)      The government does not object to the continuance.

28                 d)      In addition to the public health concerns cited by General Orders 611, 612, 617,

      JOINT STATUS REPORT AND STIPULATION TO              3
30    CONTINUE STATUS CONFERENCE
           Case 1:18-cr-00278-DAD-BAM Document 38 Filed 09/09/20 Page 4 of 5


 1          and 618 and presented by the evolving COVID-19 pandemic, an ends-of-justice delay is

 2          particularly apt in this case because counsel or other relevant individuals have been encouraged

 3          to telework and minimize personal contact to the greatest extent possible.

 4                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 5          case as requested outweigh the interest of the public and the defendant in a trial within the

 6          original date prescribed by the Speedy Trial Act.

 7                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 8          et seq., within which trial must commence, the time period of Sept. 14, 2020 to December 14,

 9          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it

10          results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

11          finding that the ends of justice served by taking such action outweigh the best interest of the

12          public and the defendant in a speedy trial.

13          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

14 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

15 must commence.

16          IT IS SO STIPULATED.

17
      Dated: September 8, 2020                                MCGREGOR W. SCOTT
18                                                            United States Attorney
19                                                            /s/ Kirk E. Sherriff
                                                              KIRK E. SHERRIFF
20                                                            Assistant United States Attorney
21

22    Dated: September 8, 2020                                /s/ Richard Oberto
                                                              (authorized on 9/8/20)
23                                                            Richard Oberto
24                                                            Counsel for Defendant
                                                              ANA CRISTINA QUINONEZ
25

26
27

28

      JOINT STATUS REPORT AND STIPULATION TO              4
30    CONTINUE STATUS CONFERENCE
           Case 1:18-cr-00278-DAD-BAM Document 38 Filed 09/09/20 Page 5 of 5


 1                                                    ORDER

 2

 3          IT IS SO FOUND AND ORDERED. IT IS HEREBY ORDERED that the status conference in

 4 this case be continued from September 14, 2020 until December 14, 2020 at 1:00 p.m. before

 5 Magistrate Judge Barbara A. McAuliffe.

 6          IT IS FURTHER ORDERED THAT the ends of justice served by the schedule set forth herein as

 7 requested outweigh the interest of the public and the defendants in a trial within the original date

 8 prescribed by the Speedy Trial Act for the reasons stated in the parties’ stipulation. For the purpose of

 9 computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must
10 commence, the time period of September 14, 2020 to December 14, 2020, inclusive, is deemed

11 excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a continuance granted by

12 the Court at the parties’ request on the basis of the Court’s finding that the ends of justice served by

13 taking such action outweigh the best interest of the public and the defendant in a speedy trial.

14
     IT IS SO ORDERED.
15

16      Dated:     September 9, 2020                          /s/ Barbara   A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28

      JOINT STATUS REPORT AND STIPULATION TO              5
30    CONTINUE STATUS CONFERENCE
